Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is responsive to the communication filed on 02/17/2021. As an initial matter, the 35 USC 112 (a) rejections set forth in the previous office action have been withdrawn in view of Applicant's amendments and arguments.
Applicant's remaining arguments regarding the 35 USC103 rejections with respect to claims  1-2, 4-17, 19-24 have been fully considered but they are not persuasive.
Applicant argues in 9 that “It is respectfully submitted that the cited art, alone or in combination, fails to teach (or even suggest) the claimed combination of features such as set forth in claim 1, including for example, the highlighted language above.” Re the amended limitation “the alpha channel of the second RGBA space is to be determined based at least in part on two least significant bits  from each channel  of the first RGBA space”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Here Huang clearly teaches the feature of “the alpha channel of the second RGBA space is to be determined based at least in part on two least significant bits  from each channel  of the first RGBA space” in [0028]-[0029], [0056], Table 14: “RGB10_A2 shuffle to [R[9:2], G[9:2], B[9:2], R[1], G[1], B[1], A[1], R[0], G[0], B[0], A[0]], and use as RGBA8” wherein the alpha channel in the second RGBA8 format are based on the two least significant bits of R[1], G[1], B[1], 
Therefore the rejection of the claims are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-17, 19-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “to cause movement of a plurality of bits from all channels of a first Red Green Blue Alpha (RGBA) space to an alpha channel of a second RGBA space, wherein the plurality of the bits are to be selected from one of: higher order bits of the first RGBA space or lower order bits of the first RGBA space, wherein the plurality of bits are to form at least a portion of an image to be displayed on a display device, wherein the higher order bits and the lower order bits of the first RGBA space comprise bits from each channel of the first RGBA space in sequential order, wherein the alpha channel of the second RGBA space is to be determined based at least in part on two least significant bits  from each channel  of the first RGBA space. Here, the claims contain the broad recitation “wherein the plurality of the bits are to be selected from one of: higher order bits of the first RGBA space or lower order bits of the first RGBA space”, and the claims also recite “at least in part on two least significant bits  from each channel  of the first RGBA space” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In addition the purpose of the method step of selecting either between the highest order bits or lowest order bits wherein it requires only the lowest order bits to be moved, is not clear and appears ineffective.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 16-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20150228256 A1), in view of Aldridge et al (US 20040199849 A1).

RE claim 1, Huang teaches An apparatus comprising: logic, at least a portion of which is in hardware (Fig 1, [0035]), to cause movement of a plurality of bits from all channels of a first Red Green Blue Alpha (RGBA) space to an alpha channel of a second RGBA space wherein the plurality of the bits are to be selected from one of: higher order bits of the first RGBA space or lower order bits of the first RGBA space ([0028]-[0029], [0056], Table 14: “RGB10_A2 shuffle to [R[9:2], G[9:2], B[9:2], R[1], G[1], B[1], A[1], R[0], G[0], B[0], A[0]], and use as RGBA8” wherein R[1], G[1], B[1], A[1], R[0], G[0], B[0], A[0] of the first RGB10A2 format are moved to the alpha channel in the second RGBA8 format), wherein the plurality of bits are to form at least a portion of an image to be displayed on a display device ([0014], [0016]), wherein the higher 
As an additional note, while the language of the claim of selecting from one the higher or lower order bits are taught by Huang as set forth above, selecting from either from the higher or lower order bit are well known in prior art are used as alternatives for same purpose, or application choice specific. For example, Aldridge [0072] teaches either shift to the left (Higher order, MSB) or to the right (lower order/LSB), and swap the MSB with the LSB and vice-versa for accommodating different standard/data structure. 
This can be equally applied in Huang to select from the either the higher order bits or lower order bits for movement to the Alpha channel wherein selecting the higher order bits as an alternative of selecting the lower order bits of the first RGBA space to be moved to the alpha channel to achieve the highest compression ratio utilizing the 
RE claim 2, Huang teaches comprising logic to cause compression of the second RGBA space (Fig 2, Step 220 ([0069]).
RE claim 4, Huang teaches wherein the plurality of bits are to comprise two highest order bits or two lowest order bits from each channel of the first RGBA space ( [0056] Table 14: “RGB10_A2 shuffle to [R[9:2], G[9:2], B[9:2], R[1], G[1], B[1], A[1], R[0], G[0], B[0], A[0]], and use as RGBA8”, moving two lowest order bits (0, 1) from each channel).
Claims 16-17, 19 recite limitations similar in scope with limitations of claims 1-2, 4 respectively and therefore rejected under the same rationale. In addition Huang teaches One or more non-transitory computer-readable medium comprising one or more instructions in Fig 1 and [0035] as the different modules executes the corresponding instructions to effectively perform the functions (eg, method steps in Fig 2).  
 Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Aldridge et al, and further in view of Keramidas et al (US 20170025098 A1).

RE claim 5, Huang teaches wherein a processor, is to comprise the logic (Fig 1 1049, [0035]).  
Huang is silent RE: having one or more processor cores. However Keramidas  teaches in [0062] that can be equally utilized to implement the functionality as readily recognized by one of ordinary skill of art, in order to increase speed and efficiency effectively utilizing the parallelization and thereby increasing system effectiveness and user experience.

RE claim 6, Huang is silent RE wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores.
However Keramidas  teaches in [0063] wherein a GPU typically comprise one or more graphics processing cores. This can be equally utilized to the implement the functionality as readily recognized by one of ordinary skill of art, in order to increase speed and efficiency effectively utilizing the parallelization and thereby increasing system effectiveness and user experience, wherein Huang suggests typical GPU system to implement color compression in [0016].
   
RE claim 7, Huang is silent RE  wherein one or more of: a processor, the logic, and memory are on a single integrated circuit die.  
However Keramidas  teaches in [0032], [0075] et as on-chip memory/buffer in the graphics processing system that can be equally utilized  to implement the functionality as readily recognized by one of ordinary skill of art, in order to increase portability, reducing size etc. and thereby increasing system effectiveness and user experience, wherein Huang suggests typical GPU system to implement color .


Claims 8, 10, 13-15, 20, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Maillot et al (US 20100103171 A1), and further in view of Keramidas et al, and  further in view of Huang and Aldridge.

RE claim 8, Maillot teaches An apparatus comprising: logic, at least a portion of which is in hardware (Fig 5, [0042]), to cause selection of one or more shaders from a Red Green Blue (RGB) shader and Luminance-Bandwidth-Chrominance (YUV) shader to process one or more portions of an image irrespective of whether lossy or lossless compression is to be applied to the one or more portions of the image ([0030]-[0031], [0037] wherein a shader for the rendering engine to colorize pixels would typically be one of RGB or YUV color space format. See Keramidas [0007], [0082] etc, and Huang [0014]. Furthermore user selection one of the compression algorithms/rendering engine indicates the selection is irrespective of whether lossy or lossless compression is applied. Wherein the shaders are applied to different types of image [0029]), wherein the one or more portions are to comprise one or more areas or primitives of the image, wherein at least a portion of the image is to be displayed on a display device (Figs 1, 5, rendering for displaying [0023], applying the specific shader on set of input data/regions in different types of image [0004], [0028]-[0029] etc).
Maillot is silent RE: based at least in part on a determination of whether the one or more portions of the image can be rendered with a first accuracy. However Keramidas teaches the above as selecting a RGB shader for each block of image 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Maillot to select the shaders based at least in part on a determination whether one or more portions of an image can be rendered with the first accuracy, as suggested by Keramidas as set forth above, as this doesn’t change the overall operation of the system, and it could be used to select the appropriate shader(s)   based on user preference of a lower accuracy level, requiring less computing resourceswith increased speed and thereby increasing system effectiveness and user experience.
Maillot as modified by Keramidas further teaches wherein, for the RGB shader, the portion of the image is to comprise a plurality of bits (Keramidas  teaches for the RGB shader, the portion of the image is to comprise a plurality of bits as typical encoding format of each pixel within the image in Fig 2B, [0083], so this is readily available in for effectively apply the selected shader/compression technique.)
Maillot as modified by Keramidas is silent RE: selecting from one of: higher order bits of a first color space or lower order bits of the first color space in sequential 
However Huang teaches selecting lower order bits of the first color space in sequential order wherein the alpha channel of the second RGBA space is to be determined based at least in part on a least significant bit from each chancel of the first RGBA space in [0028]-[0029], [0056], Table 14: “RGB10_A2 shuffle to [R[9:2], G[9:2], B[9:2], R[1], G[1], B[1], A[1], R[0], G[0], B[0], A[0]], and use as RGBA8” wherein R[1], G[1], B[1], A[1],R[0], G[0], B[0], A[0] of the first RGB10A2 format are moved to the alpha channel in the second RGBA8 format in sequential order, in order to improve compression ratio applying the RGBA8 format offering highest compression ratio [0017], wherein the alpha channel in the second RGBA8 format are based on the least significant bits of R[0], G[0], B[0], A[0] of the first RGB10A2 channel (format) after the bit shuffle/move, forming a part of the 8 bits of the Alpha channel in the second format, wherein the bits of the alpha channel of the second RGBA space are to be packed ([0028]-[0029], [0056], Table 14: “RGB10_A2 shuffle to [R[9:2], G[9:2], B[9:2], R[1], G[1], B[1], A[1], R[0], G[0], B[0], A[0]], and use as RGBA8” wherein the alpha channel in the second RGBA8 format are based on the two least significant bits of R[1], G[1], B[1], A[1], R[0], G[0], B[0], A[0] of the first RGB10A2 channel (format) after the bit shuffle/move, forming a part of the 8 bits of the Alpha channel in the second format). 
As an additional note, while the language of the claim of selecting from one the higher or lower order bits are taught by Huang as set forth above, selecting from either from the higher or lower order bit are well known in prior art are used as alternatives for same purpose, or application choice specific. For example, Aldridge [0072] teaches 
This can be equally applied in Huang to select from the either the higher order bits or lower order bits for movement to the Alpha channel wherein selecting the higher order bits as an alternative of selecting the lower order bits of the first RGBA space to be moved to the alpha channel to achieve the highest compression ratio utilizing the RGB8 format (Huang [0017]), as readily recognized by one of ordinary skill of art, as Huang also teaches in [0032],[0030] that numerous modifications and alterations of the device and method of breaking up the color components may be made ensuring low routing complexity and area overhead. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Maillot as modified by Keramidas a system and method for selecting from one of: higher order bits of a first color space or lower order bits of the first color space in sequential order, wherein the alpha channel of the second RGBA space is to be determined based at least in part on two least significant bit from each channel of the first RGBA space., as set forth above applying the teaching suggested by  Huang and Aldridge, as this doesn’t change the overall operation of the system, and it could be used to in order to improve compression ratio in the encoding scheme with reduced system resource for efficient transmission and thereby increasing system effectiveness and user experience.

RE claim 10, Maillot teaches wherein the determination of whether the one or more portions of the image is to be rendered with the first accuracy is based at least in part on user input ([0037]).  
RE claim 13, Maillot teaches wherein a processor, is to comprise the logic (Fig 5 and [0042]).
Maillot is silent RE: having one or more processor cores.   However Keramidas  teaches in [0062] that can be equally utilized to implement the functionality as readily recognized by one of ordinary skill of art, in order to increase speed and efficiency effectively utilizing the parallelization and thereby increasing system effectiveness and user experience.
RE claim 14, Maillot is silent RE: wherein the processor is to comprise a Graphics Processing Unit (GPU) having one or more graphics processing cores. However Keramidas  teaches in [0063] wherein a GPU typically comprise one or more graphics processing cores. This can be equally utilized to the implement the functionality as readily recognized by one of ordinary skill of art, in order to increase speed and efficiency effectively utilizing the parallelization and thereby increasing system effectiveness and user experience.

RE claim 15, Maillot is silent RE: wherein one or more of: a processor, the logic, and memory are on a single integrated circuit die. However Keramidas  teaches in [0032], [0075] et as on-chip memory/buffer in the graphics processing system that can be equally utilized  to implement the functionality as readily recognized by one of 

RE claim 24, Maillot as modified by Keramidas, Huang, and Aldridge is silent RE: wherein the determination of whether the one or more portions of the image is to be rendered with the first accuracy is based at least in part on system heuristic.
However Keramidas  teaches selecting the mode based system heuristic by analyzing image color properties in [0102]-[0103].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Maillot as modified by Keramidas, Huang, and Aldridge wherein the determination of whether the one or more portions of the image is to be rendered with the first accuracy is based at least in part on system heuristic, as suggested by Keramidas as set forth above, as this doesn’t change the overall operation of the system, and it could be used to allowing additional flexibity to automatically select the appropriate shader(s) in addition or alternative to user input and thereby increasing system effectiveness and user experience.
Claims 20 and 22 recite limitations similar in scope with limitations of claims 8 and 10respectively and therefore rejected under the same rationale. In addition Maillot teaches One or more computer-readable medium comprising one or more instructions in Fig 5 and [0045].

Claims 9 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Maillot as modified by Keramidas, Huang, and Aldridge, and further in view of Holtsberg et al (US 20150350483 A1).

RE claim 9, Maillot as modified by Keramidas, Huang, and Aldridge is silent RE comprising logic to determine whether rendering the one or more portions of the image with the first accuracy is to cause loss of user satisfaction or perception.  
However Holtsberg teaches utilizing a perceptual model, which describes how a viewer's perception of an image is affected by various degrees of image noise in [0040] to determine compression metric thresholds to control of the degree of compression preserving detail and fidelity [0039].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Maillot as modified by Keramidas, Huang, and Aldridge to determine whether rendering the one or more portions of the image with the first accuracy is to cause loss of user satisfaction or perception, as suggested by Holtsberg as set forth above, as this doesn’t change the overall operation of the system, and it could be used to automatically determine the appropriate compression algorithm (shader) in predictive manner utilizing a perceptual model preserving detail and fidelity in acceptable degree and thereby increasing system effectiveness and user experience.
Claim 21 recites limitations similar in scope with limitations of claim 9 and therefore rejected under the same rationale.

Claims 11-12 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Maillot as modified by Keramidas, Huang, and Aldridge, and further in view of Rasmusson et al (US 20080247641 A1).

RE claim 11, Maillot as modified by Keramidas, Huang, and Aldridge  is silent RE comprising logic to determine a level of precision to apply for each component of the YUV shader.
However Rasmusson teaches in [0035] wherein separate thresholds and/or error metric is applied to each of luminance and chrominance components defining the level precision to be applied.This can be equally applied in Maillot as modified by Keramidas, Huang, and Aldridge  to generate color data in YUV space having different precision level similar to Keramidas RGB different precision mode in [0100].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Maillot as modified by Keramidas, Huang, and Aldridge  to determine a level of precision to apply for each component of the YUV shader, as suggested by Rasmusson as set forth above, as this doesn’t change the overall operation of the system, and it could be used to render data with determined  level of precision in YUV color space and thereby ensuring/increasing system effectiveness and user experience.
RE claim 12, Maillot as modified by Keramidas, Huang, and Aldridge  is silent RE comprising logic to determine a level of precision to apply for each component of the YUV shader based at least in part on user input or system heuristic.
Maillot as modified by Keramidas, Huang, and Aldridge  to generate color data in YUV space having different precision level similar to Keramidas RGB different precision mode based on system heuristic in [0100].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Maillot as modified by Keramidas, Huang, and Aldridge  to determine a level of precision to apply for each component of the YUV shader based at least in part on user input or system heuristic, as suggested by Rasmusson as set forth above, as this doesn’t change the overall operation of the system, and it could be used to render data with determined  level of precision in YUV color space and thereby ensuring/increasing system effectiveness and user experience.
Claim 23 recites limitations similar in scope with limitations of claim 12 and therefore rejected under the same rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619